Lundberg Stratton, J.,
concurring in part and dissenting in part. I agree with the majority that Calvary’s mandamus action should be denied because it is moot. However, contrary to the majority’s holding, I would deny Calvary her attorney fees.
An “award of attorney fees under R.C. 149.43 is not mandatory.” State ex rel. Fox v. Cuyahoga Cty. Hosp. Sys. (1988), 39 Ohio St.3d 108, 529 N.E.2d 443, paragraph two of the syllabus. An award of attorney fees is justified only if there is a sufficient public benefit to having access to the requested document and the respondent failed to comply with the relator’s request for reasons that were “unreasonable and unjustifiable.” State ex rel. Findlay Publishing Co. v. Hancock Cty. Bd. of Commrs. (1997), 80 Ohio St.3d 134, 139, 684 N.E.2d 1222, 1226. In addressing the reasonableness of Calvary’s request, the majority concludes that even though the request was for the written draft of the collective bargaining *235agreement to which “unresolved issues remained,” the request was proper and therefore Upper Arlington must pay Calvary’s attorney fees. The majority supports its determination that the request for the draft of the collective bargaining agreement was proper on three bases.
The first basis is that the draft of a public record is still a public record for purposes of disclosure pursuant to R.C. 149.43. Except for State ex rel. Dist. 1199, Health Care & Social Serv. Union, SEIU, AFL-CIO v. Gulyassy (1995), 107 Ohio App.3d 729, 734, 669 N.E.2d 487, 490-491, which holds that a draft of a collective bargaining agreement is a public record, I do not necessarily disagree with the cases cited by the majority in support of the proposition that a draft of a public record is subject to public disclosure. However, for reasons I will set out below, I believe that a draft of a collective bargaining agreement is distinguishable from other draft documents retained by a public office.
The majority’s second basis is that a document that memorializes a public office’s official duties is a public record for purpose of disclosure under R.C. 149.43. I do not necessarily disagree with this general premise. Again, however, I believe that a draft of a collective bargaining agreement is distinguishable.
The third basis, and primary focus of the majority’s analysis, is upon the interpretation of R.C. 4117.21. The majority holds that R.C. 4117.21 exempts only collective bargaining meetings and the minutes of the meetings from public disclosure. Citing Findlay Publishing, 80 Ohio St.3d at 139, 684 N.E.2d at 1226, the majority goes on to state that “collective bargaining agreements, tentative or otherwise, resulting from the negotiations are not shielded from disclosure.” (Emphasis added in part.) In fact, Findlay Publishing does not declare that a tentative collective bargaining agreement is a public record. Rather, Findlay Publishing cites Springfield Local School Dist. Bd. of Edn. v. Ohio Assn. of Pub. School Emp., Local 530 (1995), 106 Ohio App.3d 855, 667 N.E.2d 458, and states that “Springfield Local did not hold that the collective bargaining agreements resulting from the negotiations are not subject to disclosure.” (Emphasis added.) Id., 80 Ohio St.3d at 139, 684 N.E.2d at 1226. In other words, Findlay Publishing could be cited for the proposition that a “final” collective bargaining agreement is a public record, a conclusion I do not dispute.
I believe that it is the General Assembly’s intent, reflected in R.C. 4117.21, to distinguish a draft of a collective bargaining agreement from other public records because it makes the meetings in which collective bargaining agreements are negotiated private. Paramount in construing statutes is legislative intent. State ex rel. Purdy v. Clermont Cty. Bd. of Elections (1997), 77 Ohio St.3d 338, 340, 673 N.E.2d 1351, 1353. It is a fundamental rule of statutory construction that statutes pertaining to the same general subject matter should be read in pari materia. Hughes v. Ohio Bur. of Motor Vehicles (1997), 79 Ohio St.3d 305, 308, *236681 N.E.2d 430, 433. In interpreting statutes in pañ materia, both statutes should be harmonized and given meaning. See, e.g., Mayfield Hts. Fire Fighters Assn., Local 1500 v. DeJohn (1993), 87 Ohio App.3d 358, 622 N.E.2d 380.
Both R.C. 4117.21 and 149.43 address the general subject of public access to the “business” of a public office. R.C. 149.43 provides the general rule that records kept by public offices are subject to public inspection. However, the Public Records Act recognizes that there may be state law exceptions to disclosure of certain public records. See R.C. 149.43(A)(l)(q). R.C. 4117.21 expressly makes collective bargaining meetings between a public employer and the employees’ representative private. And as the majority correctly recognizes, R.C. 4117.21 also exempts the minutes of these meetings from public disclosure. See Springfield Local School Dist. Bd. of Edn., supra.
In promulgating R.C. 4117.21, the General Assembly intended that negotiations between a public employer and the employees’ representative regarding a collective bargaining agreement should be private. Springfield Local School Dist. Bd. of Edn., 106 Ohio App.3d at 869, 667 N.E.2d at 467-468. The exemption from public disclosure benefits both the employees, as well as the employer, by enabling candid negotiations. To interpret R.C. 4117.21, as the majority does, making the meetings and minutes from these meetings private but allowing public disclosure of a draft agreement of the collective bargaining agreement crafted at the meeting defeats the purpose of R.C. 4117.21. To allow disclosure of a draft of a collective bargaining agreement would permit public access to, in effect, unfinished negotiations. This conflicts with the purpose of R.C. 4117.21, which keeps negotiations of a collective bargaining agreement private. “This court avoids adopting a construction of a statute that would ‘result in circumventing the evident purpose of the enactment.’ ” State ex rel. Cincinnati Post v. Cincinnati (1996), 76 Ohio St.3d 540, 543, 668 N.E.2d 903, quoting Daiquiri Club, Inc. v. Peck (1953), 159 Ohio St. 52, 55, 50 O.O. 26, 28, 110 N.E.2d 705, 707.
Therefore, reading R.C. 4117.21 in pari materia with R.C. 149.43,1 would find that R.C. 4117.21 should exempt not only meetings and minutes from those meetings that address collective bargaining but also any drafts of collective bargaining agreements that result from these meetings from public access, as long as the draft does not yet represent the final agreement.
Because I believe a draft of a collective bargaining agreement should be exempt from disclosure, I would find that Upper Arlington’s refusal to provide Calvary with the draft collective bargaining agreement was reasonable. At the very least, Upper Arlington had a good-faith reason for its refusal to release the draft when requested, fearing an unfair labor practice allegation if it prematurely *237disclosed the collective bargaining agreement.' Thus, I believe that Calvary-should not be awarded' attorney fees.
Accordingly, I concur that Calvary’s complaint seeking a writ of mandamus should be dismissed as moot, but I would deny Calvary attorney fees.